1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                 )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER FOR CALIFORNIA DEPARTMENT OF
13          v.                                          CORRECTIONS AND REHABILITATION TO
                                                    )   SHOW CAUSE WHY SANCTIONS SHOULD
14                                                  )   NOT BE IMPOSED FOR FAILURE TO COMPLY
     CLARK, et.al.,
                                                    )   WITH THE COURT’S JULY 10, 2019, ORDER
15                 Defendants.                      )
                                                    )   [ECF No. 34]
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On July 16, 2019, the Court found that service of the complaint was appropriate as to
21   Defendants Gamboa, Peterson, Garza, Saucedo, Uhlik and Clark for violation of the First Amendment,
22   and electronic service was ordered, which directed the California Department of Corrections and
23   Rehabilitation (CDCR) to “file with the Court the ‘CDCR Notice of E-Service Waiver’ advising the
24   Court which defendant(s) … will be waiving service of process without the need for personal service
25   by the United States Marshal.” (ECF No. 34, Order at 2:27-3:1.) However, CDCR has not returned
26   the Notice of E-Service waiver and the forty day time period has expired.
27   ///
28   ///
                                                        1
1             Accordingly, it is HEREBY ORDERED that within twenty (20) days CDCR shall show cause

2    why sanctions should not be imposed for failure to comply with the Court’s July 10, 2019, order. The

3    Clerk of Court shall serve a copy of this order on Supervising Deputy Attorney General, Monica

4    Anderson, at monica.anderson@doj.ca.gov.

5
6    IT IS SO ORDERED.

7    Dated:     August 21, 2019
8                                                    UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
